Citation Nr: 1714242	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-27 773 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1951 to November 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Lincoln, Nebraska RO.  In July 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In November 2011, January 2013, January 2014, and July 2015, the Board remanded the matter for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran did not serve in combat or under circumstances consistent with a fear of hostile military action/terrorist activity, and is not shown to have a diagnosis of PTSD based on a corroborated stressor event in service. 

2.  An acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service, or to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in September 2007, August 2008, and August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

During the July 2011 videoconference Board hearing, the undersigned advised the appellant of what is needed to substantiate the claim (a valid diagnosis of PTSD based on a corroborated stressor event in service or competent evidence of a nexus between a diagnosed psychiatric and his service); thereafter the claim was remanded multiple times for additional development.  The Board finds that there has been substantial compliance with remand instructions.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records were obtained.  The AOJ arranged for VA examinations in September 2008 and August 2012, which will be discussed in greater detail below.  The Board finds the reports of the examinations and opinions offered adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection is warranted for disability which was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Certain chronic diseases (to include psychoses), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under the revised (effective July 12, 2010) 38 C.F.R. § 3.304(f)(3): 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran has identified as a stressor in service that in early 1952 he witnessed another soldier, a private, blown up on an infiltration course in Germany.  He related that he witnessed the soldier blown up while he was hooking up TNT for simulated explosions which would go off while soldiers were crawling through an infiltration course.  He stated that he was about 100 feet from the explosion, saw it happen, and then picked up the pieces of the body and clothing with three or four other soldiers.  He stated that he did not personally know the soldier or remember his name, but that he was a private whom the Veteran had seen around the compound and had probably spoken to several times, and may have been in the Veteran's own unit.  He indicated that the incident occurred in June or July of 1952 while he was stationed at Augsburg, Germany with Company H of the 109th Infantry, 28th Division, 2nd Battalion.  He later corrected the dates of the alleged incident to April or May 1952.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis regarding his mental health.  On November 1953 service separation examination, psychiatric evaluation was normal.

On May 2007 VA treatment, depression and PTSD screens were negative.  On later May 2007 VA treatment, the Veteran stated that he had been treated with Lorazepam for ten years as he had a history of anxiety; he stated that his primary care physician had put him on Lorazepam in the late 1960s because his administrative job was highly stressful and he was very anxious, but he had not taken the medication daily since leaving that job in the late 1970s.  The assessment was generalized anxiety disorder, with breakthrough symptoms in the evening.  On July 2007 VA treatment, the assessment was generalized anxiety disorder, stable.

On August 2007 VA treatment, the Veteran reported that when he was newly stationed overseas as a machine gun tech/operator, he was assigned to position a gun on a tripod when he heard his new lieutenant order another private to "push the plunger" on an explosive device.  He stated that the device was set in a field with another private located nearby, within view of the Veteran.  He stated that he saw an explosion that caused the death of the private who was standing right over the explosive device; he saw "body parts flying all over" and he "had to pick up fingers and other parts".  He reported that he began taking "nerve pills" right after his separation from service.  He stated that he never told anyone about the incident, which was corroborated by his wife; that he had been hypervigilant throughout his whole adult life; and that he did not know the cause of his anxiety.  Following mental status evaluation, the assessments included chronic PTSD, exacerbated after revelation, and generalized anxiety disorder, also exacerbated after revelation.

On September 2007 VA treatment, the assessments on mental status evaluation were chronic PTSD, exacerbation after revelation lessening; and generalized anxiety disorder.

In an August 2008 lay statement, the Veteran's wife stated that he was more moody and short-tempered after he was discharged from service, and seemed to get nervous and anxious when around people for any length of time.  She described his symptoms, including nightmares about his service, becoming emotional when watching shows about the military on television, and wondering why he was not killed or injured in service.

On September 2008 VA psychiatric examination, the Veteran reported that his primary care physician prescribed Lorazepam for him around 1969 because he was very anxious and found his job stressful.  He took the medication for anxiety as needed until he began seeking VA mental health treatment in May 2007.  He reported that he did not have any difficulty with anxiety until about 1969, when he sought treatment and was prescribed the Lorazepam; he reported that he had had anxiety disorder symptoms from that time to the present.  He reported having feelings of depression lasting 2 to 3 hours in the evenings, 3 to 4 days per week.  He reported that he witnessed a soldier blown up while serving in Germany in 1952 and picked up pieces of the soldier's body and clothing afterward; the examiner noted that the incident had not been verified.  Following a mental status examination, the diagnosis was anxiety disorder, not otherwise specified.  The examiner opined that the Veteran's anxiety disorder was not secondary to or aggravated by his service-connected bilateral hearing loss or lumbar strain spondylolysis and spondylolisthesis.  The examiner noted that the Veteran attributed all of his anxiety disorder symptoms to an event which he claimed occurred while he was in service in 1952, when he saw a soldier killed in an explosion in Germany.  The examiner noted that there was no evidence that the incident occurred, and that therefore a PTSD examination was not requested by the RO.  The examiner opined that the available clinical evidence indicates the Veteran has had an anxiety disorder since 1969 and he did not attribute his anxiety symptoms to his service-connected medical conditions.  

At the July 2011 videoconference hearing, the Veteran testified that while serving as a machine-gunner and setting up dynamite charges he heard a second lieutenant say "push the plunger" and saw another soldier killed in an explosion.  He testified that he had to help pick up pieces, and that he never told anybody about the incident until about four years ago, when he first sought VA treatment.  As far as he knew, there was no disciplinary action against the lieutenant.  He testified that the soldier who was killed was in his unit and that it occurred in April or May 1952.  

The Veteran initially alleged that the stressor incident occurred in June or July 1952; he later corrected the dates to April or May 1952.  In January 2008, the United States Army and Joint Services Records Research Center (JSRRC) responded to a records request that it was unable to corroborate the Veteran's stressor for the period of June to July 1952.  In later statements, the Veteran stated that he was certain the claimed stressor incident occurred in 1952, and he remembered that it was in the spring, so it would have been in either April or May of 1952 rather than in the summer.  In August 2008 the AOJ again sought verification of the event from the JSRRC, to encompass the allegations of occurrence earlier in 1952.  In December 2008, the JSRRC responded that the National Archives and Records Administration (NARA) should be contacted for unit casualties and after action reports.  A separate December 2008 response from the JSRRC appeared to be negative for evidence corroborating the alleged stressor event but it appeared to be limited only to July 1952.  A December 2008 response from the United States Armed Services Center for Research of Unit Records (CURR) indicated that it did not possess any 1952 records of the Veteran's unit, to include with coordinated research with the NARA; it advised that the National Personnel Records Center (NPRC) should be contacted to verify non-hostile killings in July 1952.  In December 2008, the JSRRC made a formal finding of a lack of information required to corroborate the cited stressor.  

In its November 2011 remand, the Board found that, while the date ranges have been inconsistent, the Veteran did provide unit identification, a geographic location, and a date range of only four months to assist in the verification of his alleged stressor, and it was not adequately explained why this information would be insufficient to establish the occurrence of an event that resulted in the death of a service member (which should be verifiable).  The Board noted that review of the development suggested there was no attempt to verify the alleged stressor as occurring in April or May 1952.  The Board remanded the matter to allow further attempts at verification of the stressor event based on the information provided and to afford the Veteran another VA nexus examination.

The claims file includes a November 2011 PIES request to verify that a service member was blown up and killed by TNT while serving with Company H, 109th Infantry, 28th Division, 2nd Battalion, in April or May 1972, in or near Augsburg, Germany.

In April 2012, the AOJ sought verification of the event as described by the Veteran, to include whether a service member was blown up and killed by TNT (as the result of non-hostile action) from the JSRRC for April or May 1952.  In May 2012, the JSRRC responded that the research was coordinated with the United States Army Europe (USAREUR) G3 located in Heidelberg, Germany: according to the G3, the 28th Infantry Division was stationed in Augsburg, Germany during the cited time period.  The G3 historian was unable to document the cited incident, and JSRRC was unable to locate unit records from the 2nd Battalion, 109th Infantry for the time period of the stressor.  The JSRRC was able to obtain and research a unit history submitted by the 28th Infantry Division (28th Inf Div) for the period of January 1, 1947 to December 31, 1952, and the history did not document that a soldier was blown up during the cited time period.  JSRRC also researched other historical information available, but could not document that such incident took place in the cited time period.  Notably, JSRRC stated that it does not maintain the 1952 Morning Reports, DA Form 1, for the 2nd Battalion, 109th Infantry and suggested that a request be made to the NPRC in St. Louis to research the unit Morning Reports for the time period.

A May 2012 memorandum includes a summary of actions taken in an attempt to corroborate the Veteran's alleged PTSD stressor and found that the stressor could not be corroborated.

On August 2012 VA psychiatric examination, the Veteran reported experiencing anxiety on average once a week, typically lasting for about 30 minutes and then dissipating.  He indicated that the anxiety did not have any specific cause, and he reported no other symptoms related to the anxiety.  Regarding a cognitive disorder, he had some impairment in abstract reasoning ability as well as significant impairment in his long term memory and short term memory processes; the examiner opined that he may have a progressive dementia of the Alzheimer's type.  The Veteran reported that he did not have any difficulty with anxiety until about 1969, when his primary care physician prescribed anti-anxiety medication; he reported having anxiety disorder symptoms since then.

On mental status evaluation the diagnoses included anxiety disorder, not otherwise specified; and cognitive disorder, not otherwise specified.  The examiner opined that nearly all of the Veteran's occupational and social impairment is due to his cognitive disorder; his anxiety disorder is only slightly contributory and involves mild and infrequent periods of anxiety lasting only about 30 minutes in duration.  The examiner opined based on reported history that the cognitive disorder had its onset in relatively recent years, was not associated in any way with the Veteran's military service, and was also not secondary to or aggravated by his service-connected medical conditions.  The examiner opined that the Veteran's anxiety disorder is not related to his military service; the examiner noted that the onset of the disorder was in around 1969, 16 years after the Veteran's discharge from service, and that there is no documented manifestation of the anxiety disorder during service.  The examiner also opined that the anxiety disorder is not secondary to or aggravated by the Veteran's service-connected medical conditions.

In January 2013, the Board remanded the matter again, noting that while Morning Reports for the specified unit were obtained for June and July 1952 (pursuant to the original time frame cited by the Veteran), Morning Reports for the corrected dates of April to May 1952 had not yet been obtained, even following the JSRRC's suggestion that they be requested from the NPRC.  The Board reiterated that the occurrence of an event that resulted in the death of a service member should be verifiable, and such verification would tend to corroborate the Veteran's claim.

The claims file includes an April 2013 PIES request for the Morning Reports of Company H, 109th Infantry, 28th Division, 2nd Battalion, from April and May 1952, containing remarks regarding a service member being blown up.  The response stated, "The allegation had been investigated and the following results were found:  This allegation appears to be what the Veteran has claimed as a PTSD stressor.  Per FL 09-45 dated 11/2/2009, suggest you use DRPIS Web to request information from the JSRRC."  A handwritten notation indicated that there had already been a response for this time period.  The matter was then readjudicated in a December 2013 supplemental statement of the case.

In its January 2014 remand, the Board found that the previous remand instructions had not been fulfilled.  The Board instructed again that exhaustive development be completed to verify the Veteran's stressor account, by requesting the Morning Reports for his unit (Company H, 109th Infantry, 28th Division, 2nd Battalion) from April and May 1952.  The Board instructed that, if any development could not be completed, the reason must be explained, and the scope of the attempt at such must be described.

In June 2014, the AOJ sought verification of the event as described by the Veteran, to include whether a service member was blown up and killed by TNT in his unit in April or May 1952, from the JSRRC.  

In September 2014, the JSRRC responded that the research was coordinated with the NARA, which maintains the U.S. Army permanent record collection and was unable to locate copies of unit records submitted by the 2nd Battalion, 109th Infantry, or for their higher headquarters 28th Infantry Division for the January to December 1962 time period.  JSRRC advised that it does not maintain 1962 Morning Reports for the 2nd Battalion, 109th Infantry; suggested that a Morning Report search may be conducted in order to verify the incident; and stated that it researched the U.S. Army casualty information and other historical information available, but was unable to document that the 2nd Battalion, 109th Infantry sustained a casualty due to an explosion or a munitions incident during the 1962 time period.

The claims file contains two email messages from the AOJ to JSRRC regarding the September 2014 JSRRC response.  The AOJ noted upon reviewing the JSRRC response that, while the Veteran's alleged stressor incident took place in (and the JSRRC request cited) 1952, the JSRRC response references a time period in 1962.  The AOJ twice sought clarification as to whether the research was indeed done for 1962 instead of 1952, or if 1962 was referenced as a typing error.  The claims file does not contain any response to the requests for clarification.

The claims file then includes a December 2014 PIES request for the Morning Reports of Company H, 109th Infantry, 28th Division, 2nd Battalion, from April and May 1952, containing remarks regarding the death of a unit member.  In March 2015, the JSRRC responded that the allegation had been investigated and the following results were found: "please provide name of the unit member that passed away and service number.  Researchers would need to know the member's name who passed away in order to provide information."

An April 2015 deferred rating decision noted that the case was not ready to rate, citing the JSRRC negative response regarding records from 1962, and noting that follow-up requests were submitted to JSRRC and to NPRC, but no response had yet been received.  Follow-up action was recommended but not taken.  Consequently, the Board remanded the matter again in July 2015.

The claims file includes a February 2016 PIES request for all records from April 1952 and May 1952 for any casualties in Company H, 109th Infantry, 28th Division, 2nd Battalion.  A March 2016 response stated that the record is fire-related and the information requested cannot be reconstructed; however, the Morning Reports of the unit were searched for the time period specified and "no casualty reports were located for the above Vet".

The record includes a July 2016 report of general information regarding a telephone conversation between the AOJ and the U.S. Army Combat Readiness/Safety Center.  The AOJ inquired whether that office could verify if an Army service member had a mishap or was killed; the response was in the affirmative as to an accidental death, but not regarding the incident alleged in the instant case, as it did not start keeping ground incident reports until September 1973 and, per Army regulations, there was no records repository before then (and incident reports were kept in the unit, and only for 5 years, when they were destroyed).  The report of contact was deemed a negative response from the U.S. Army Combat Readiness/Safety Center because any further attempts would be futile.

The claims file includes a November 2016 JSRRC memorandum regarding the PTSD stressor verification review.  Utilizing information from submitted evidence and research documentation, the Veteran's cited stressor was not verified.  The JSRRC was unable to verify the Veteran's contention; there was insufficient information to further research the incident; and its occurrence could not be conceded.

In light of the foregoing, the Board finds that the Veteran did not serve in combat (or in an area of hostilities, so as to warrant consideration of his claim under the relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3)) and that a stressor event in service corroborated by credible supporting evidence is not shown (his allegation of witnessing the traumatic death of a fellow serviceman is deemed not credible).  Furthermore, the preponderance of the evidence is against a finding that he has a diagnosis of PTSD in accordance with DSM IV or V; VA examiners have opined that the constellation of symptoms necessary for a diagnosis of PTSD was not found.  His (and his wife's) opinions that he has PTSD are not probative evidence in the matter, as the diagnosis of PTSD is a complex medical question which requires medical expertise (regarding whether the constellation of symptoms shown and any credible stressor identified support such diagnosis).  The Veteran and his wife are laypersons; do any profess to have medical expertise; and do not cite to competent (medical opinion or treatise) supporting evidence.  Accordingly, service connection for PTSD is not warranted.

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis turns to whether any other psychiatric disability diagnosed may be service connected.  An acquired psychiatric disability was not manifested in service or for many years thereafter (by his/his wife's accounts his anxiety appeared in the 1960's) and a psychosis was not manifested in the first postservice year.  Accordingly, service connection for a psychiatric disability on the basis that such disability became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

What remains for consideration is whether any currently diagnosed psychiatric disability (to include the noted diagnoses of anxiety disorder and possible Alzheimer's dementia) may be etiologically related to the Veteran's service (or to a service connected disability-such as hearing loss and a low back disability).  In the absence of a showing of onset in service/manifestation of a psychosis in the first postservice year, whether or not a current acquired psychiatric disability may be etiologically related service (or a service connected disability) is a medical question that requires medical expertise.  The only medical evidence in the record that addresses that question is in then reports and opinions of the September 2008 and August 2012 VA examiners, who concluded that the Veteran's psychiatric disabilities are unrelated to his service and were not caused or aggravated by his service connected disabilities.  They explained that a psychiatric disability was not manifested in service, that anxiety symptoms first appeared in 1969 (some 16 years after service) when the Veteran was experiencing stress related to his work, that cognitive impairment (associated with Alzheimer's) was noted recently, and that the Veteran did not relate his anxiety symptoms to his physical conditions.  [The Board observes that the Veteran has attributed his anxiety symptoms to recollections of his alleged traumatic incident in service.  However, the allegation of the incident has been deemed not credible, and the attribution of anxiety to such event merits no probative weight, as the examiners apparently found.]  The VA examiners' opinions warrant substantial probative weight as the providers expressed familiarity with the factual record, conducted thorough psychiatric evaluations, included adequate rationale, and are medical professionals competent to provide them.  There is no competent (medical) evidence to the contrary, and they are persuasive.  

The Veteran's own, and his wife's, opinions that his psychiatric disability (claimed to be PTSD) is related to his service are not probative evidence in this matter.  They are laypersons, and have not demonstrated (and do not allege to have) the medical expertise required to diagnose, and determine the etiology of, a psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The preponderance of the evidence is against this claim.  Accordingly the appeal seeking service connection for a psychiatric disability, to include PTSD, must be denied.


ORDER

Service connection for a psychiatric disability to include PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


